In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-914V
                                    Filed: September 6, 2016

* * * * * * * * * * * * * * * *                           UNPUBLISHED
MICHAEL ANGELL and ANNA ANGELL *
on behalf of D.A.,                           *
                                             *            Special Master Hamilton-Fieldman
               Petitioners,                  *
                                             *            Joint Stipulation on Damages;
v.                                           *            Human Papillomavirus Vaccine;
                                             *            Hair loss; Seborrheic Dermatitis;
SECRETARY OF HEALTH                          *            Alopecia Totalis.
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
* * * * * * * * * * * * * * * *
Mark T. Sadaka, Law Offices of Sadaka Associates, LLC, Englewood, NJ, for Petitioners.
Darryl R. Wishard, United States Department of Justice, Washington, D.C., for Respondent.

                                           DECISION1

         On September 29, 2014, Michael Angell and Anna Angell (“Petitioners”) filed a petition
on behalf of their minor daughter, D.A., for compensation pursuant to the National Vaccine
Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioners alleged that as
a result of a human papillomavirus vaccine (“HPV”) administered on October 4, 2011, February
23, 2012, and June 11, 2012, D.A. suffered from hair loss, seborrheic dermatitis, and alopecia
totalis. See Stipulation for Award at ¶ 2, 4, filed Sept. 6, 2016. Petitioners further alleged that
D.A. suffered residual effects of these injuries for more than six months. Id. at ¶ 4.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, codified as amended at 44 U.S.C. §
3501 note (2012). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
        On September 6, 2016, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioners. Respondent denies that the vaccines
caused or significantly aggravated D.A.’s alleged injuries or any other injury. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

        The parties stipulate that Petitioners shall receive the following compensation:

              A lump sum of $225,000.00, in the form of a check payable to petitioners as
              guardians/conservators of D.A.’s estate. This amount represents compensation
              for all damages that would be available under 42 U.S.C. § 300aa-15(a).

Id. at ¶ 8.

       The undersigned approves the requested amount for Petitioners compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

        IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2